DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/23/2020 has been entered.  Claim 11 has been added.  Claims 1-11 remain pending in the application.  The information disclosure statement (IDS) submitted on 10/09/2020 was filed after the mailing date of the non-Final Office Action on 08/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Pages 05-06, filed 11/23/2020, with respect to the rejection(s) of claim(s) 1-3 and 7 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mirtain (US 3,442,315); specifically in regards to providing a carcass layer having a plurality of layers.
Regarding Yasuoka, Applicant argues one of ordinary skill in the art would not seek to increase the number of layers therein of the tire as there would be no benefit to doing so noting Yasuoka is directed to a tire having a reduced weight; hence, providing an additional carcass layer would go against the goal of Yasuoka.  Examiner respectfully disagrees.  While Yasuoka does seek to provide a tire having a reduced weight, the reduced weight is achieved by reducing the number of belt layers with steel cords (e.g. to 1 layer) as compared to In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Mirtain discloses a plurality of carcass layers in conjunction with a single belt layer lower the resonance frequencies when compared to a standard radial ply tire leading to a more comfortable ride (col. 2, lines 34-42; col. 4, lines 34-42).
Regarding Grassi, Applicant argues it would be improper to modify the diameter of the carcass cords of Yasuoka to a the cord diameters disclosed by Grassi and relies on the point that the cords of Yasuoka and Grassi are of a different material (Yasuoka being an organic fiber and Grassi being steel); hence, one would not look to Grassi to disclose appropriate cord diameters.  Examiner respectfully disagrees; as disclosed in paragraph 0032 of Yasuoka, the carcass cords of Example 3 are comprised of a hybrid configuration being both polyester as well as steel.  Hence, Examiner maintains one of ordinary skill in the art would have considered the cords of Grassi as both Yasuoka and Grassi disclose the use of steel cords in the carcass layer.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the intermediate rubber layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner presumes “the intermediate rubber layer” refers to the “intermediate layer” in lines 1-2 in light of similar claims 5 and 9.  Examiner recommends changing “an intermediate layer arranged between” in lines 1-2 to read “an intermediate rubber layer arranged between”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuoka (JP 2009227229A; of record), in view of Mirtain (US 3,442,315).
Regarding claim 1, Yasuoka teaches a pneumatic tire (Figure 1), comprising:
a carcass layer (4) having at least one layer, which includes a plurality of carcass cords (4C in Figure 2) mounted between a pair of bead portions (1); and

when a tread region indicates a region corresponding to a belt width (WT in Figure 1) of the belt layer and a side region (2) indicates a region inward in a tire radial direction from a tire maximum width position, the carcass cords forming the carcass layer are inclined with respect to a tire radial direction in the tread region (as shown in Figure 2, Paragraph 0015) and extend along the tire radial direction in the side region, and 
the carcass cords forming the carcass layer and the plurality of belt cords forming the belt layer cross with each other in the tread region (as shown in Figure 2, Paragraph 0017; belt carcass cords 4C and belt cords 5C are skewed in the direction opposite direction of each other).
Yasuoka teaches all the elements of claim 1 as discussed above but does not teach the carcass layer having a plurality of layers, each of which includes a plurality of carcass cords mounted between a pair of bead portions.
Mirtain teaches a pneumatic tire (Figures 1-2) comprising a carcass layer (11) having a plurality of layers (inner body ply 18, outer body ply 19), each of which includes a plurality of carcass cords (col.3, line 58-61) mounted between a pair of bead portions (14, 15); and a belt layer having a single layer (17), which is position on an outer peripheral side of the carcass layer.  Furthermore, the carcass cords forming the carcass layers are inclined with respect to a tire radial direction (col.3, line 58-61) and cross with each other in the tread region (Figure 4, 
Regarding claim 2, Yasuoka, as modified by Mirtain, further teaches a cord angle in the carcass layer with respect to the tire circumferential direction falls within a range from 10° to 75° in a tread central region (Paragraph 0015, carcass cord angle α is 15° to 30° in the tread portion) corresponding to 80% of a center of the belt width of the belt layer, is gradually increased as approaching outward in a tire width direction with respect to an edge of the belt layer, and falls within a range from 85° to 90° in the side region (Paragraph 0015, carcass cord angle α is 90° in the bead and sidewall portions).
Regarding claims 3 and 7, Yasuoka further teaches a cord angle in the belt layer with respect to the tire circumferential direction falls within a range from 15° to 45° (Paragraph 0015, belt cord angle β is 15° to 30°).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuoka, in view of Mirtain, as applied to claims 1 and 7 above, and further in view of Grassi (US 2015/0314644 A1).
Regarding claims 4 and 8, Yasuoka, as modified by Mirtain, teaches all the elements of claims 1 and 7 as discussed above and further teaches a cord count per unit width, which is 50 
Grassi teaches a carcass ply (3 in Figure 2) reinforced with organic cords and further discloses the diameter of said cords are between 0.35 mm and 1.5 mm, the diameter range being standard for carcasses (Paragraph 0325).  As Yasuoka/Mirtain also teaches the cords are organic fibers, it is submitted one of ordinary skill in the art would have found it obvious to provide a cord diameter in the claimed range as the range is standard for carcass cords, as disclosed by Grassi.  Alternatively, as skilled artisan would have found it obvious to optimize the cord diameter to the claimed range to balance stiffness and durability of the carcass layer.

Claims 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuoka, in view of Mirtain and Grassi, as applied to claims 1 and 8 above, and further in view of Shimizu (US 2015/0298510 A1).
Regarding claims 5, 9 and 11 Yasuoka, as modified by Mirtain/Grassi, teaches all the elements of claims 1 and 8 as discussed above but does not teach an intermediate rubber layer, which has a thickness of from 0.2 mm to 2.0 mm and is arranged between the carcass layer and the belt layer.
Shimizu teaches an intermediate rubber layer (11 in Figure 4), which has a thickness of from 0.2 mm to 2.0 mm (Paragraph 0047) and is arranged between the carcass layer and the belt layer (as shown in Figure 4) for the benefit of mitigating shearing straining and improved .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuoka, in view of Mirtain, Grassi and Shimizu, as applied to claim 9 above, and further in view of Ahouanto (US 2002/0096244 A1).
Regarding claim 10, Yasuoka, as modified by Mirtain/Grassi/Shimizu, teaches all the elements of claim 9 as discussed above but does not teach a belt reinforcing layer provided outward in the tire radial direction of the belt layer.
Ahouanto teaches a pneumatic tire comprising a carcass layer (1), which includes a plurality of carcass cords (10); and a belt layer (31), which includes a plurality of belt cords (310) inclined with respect to the circumferential direction (as shown in Figure 2), wherein the carcass cords are inclined with respect to the radial direction in the tread region and extend .
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 would be allowable for requiring:
“…a belt reinforcing layer provided outward in the tire radial direction of the belt layer and having a greater width in a tire width direction than a width of the belt layer in the tire width direction, a cord angle of fiber cords in the belt reinforcing layer being 5° or less with respect to the tire circumferential direction.”
The closest prior art, Ahouanto discloses a pneumatic tire comprising a carcass layer (1), which includes a plurality of carcass cords (10); and a belt layer (31), which includes a plurality of belt cords (310) inclined with respect to the circumferential direction (as shown in Figure 2), wherein the carcass cords are inclined with respect to the radial direction in the tread region 322) which is less a width of the belt layer (L311) in the tire width direction (Figure 1, paragraph 0031; L322 < L311 by up to 10%).  Furthermore, the cords angles of belt reinforcing layer cords are greater than 5° (paragraph 0033; disclose the cord angles being 20° or 54° in the tire circumferential direction).  As disclosed in the current application, a tire having the claimed layer and cord configuration along with a belt reinforcing layer being provided outward of the belt layer and at a greater width than the belt layer provides a tire having a reduced weight while maintaining wear resistance and durability (paragraphs 0002-0003 of the instant Specification).  The pneumatic tire includes a belt layer, in which a carcass layer shares a function of the belt layer to achieve a single-ply belt layer.  This is achieved by employing a curved carcass structure in which an angle of a carcass cord continuously changes in a tread region and side regions so that the pneumatic tire can maintain good steering stability and achieve reduction in the tire weight (paragraph 0005 of the instant Speciation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        2/13/2021

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748